Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Claim 10 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “and is spaced away from the outer wall along the floor” (claim 1, line 3) renders the claim indefinite as lines 2-4 of appear to be written in the form of a run-on sentence where it is unclear what previously recited claim element “is spaced away from the outer wall along the floor”.  For examination purposes it is assumed that the second outer wall is spaced away from the outer wall along the floor.
Further regarding claim 1, the recitation “and opposes the outer wall” (claim 1, lines 3-4) renders the claim indefinite as lines 2-4 of appear to be written in the form of a run-on sentence where it is unclear what previously recited claim element “opposes the outer wall”.  For examination purposes it is assumed that the second outer wall opposes the outer wall.
Regarding claim 5, the recitations “the floor plate” (6 and 9) render the claim indefinite.  Since the claim previously set forth “a plurality of floor plates” (claim 5, line 2) it is unclear which of the plurality of floor plates the recitations “the floor plate” (6 and 9) are referencing.  For examination purposes it is assumed that the second outer wall is spaced away from the outer wall along the floor.
Claims 2-4, 6-9, 11, and 12 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Granger et al. (US 4,051,999), and further in view of Alderman (US 2011/0120040) (hereafter Alderman 2011) and Hiraki (US 2002/0088184).
Regarding claim 1, Granger et al. discloses a heat storage system comprising:
A floor (Figures 1 and 3, see also Col. 3, lines 15-67: There is a floor supported by joists 50), an outer wall that extends from the floor (Annotated figure 1 of Granger et al.), a second outer wall that extends from the floor (Annotated figure 1 of Granger et al.), where the second outer wall is spaced away from the outer wall along the floor (Annotated figure 1 of Granger et al.), where the second outer wall opposes the outer wall such that an indoor space (Annotated figure 1 of Granger et al.) extends from the outer wall to the second outer wall (Annotated figure 1 of Granger et al.),
A heat storage space (38) including a heat storage material (46) which is adjacent to the indoor space (Annotated figure 1 of Granger et al.).  However, Granger et al. does not teach or disclose a latent heat storage material.
Alderman 2011 teaches a heat storage system (Paragraph 1: Applicable to walls, roof, ceiling, floors, and other partitions of a building) comprising: an indoor space (Figure 1: Room defined by 21) and a heat storage space (Figure 1: An area defined by 18, 17, 21), where a heat storage material (10) is located within the heat storage space (Figure 1), and where the heat storage material comprises a latent heat storage material having a melting point or a freezing point in a range of 5 °C or higher and 30 °C or lower (Paragraph 9: A melting point of 70°F, or 21.1°C for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the heat storage material as disclosed by Granger et al. from a latent heat storage material as taught by Alderman 2011 to increase a heat storage capacity of a heat storage system by utilizing a heat storage material configured to undergo phase change (i.e. utilizing heat of fusion).
Granger et al. further discloses that the heat storage space extends from and between the outer wall and the second outer wall (Annotated figure 1 of Granger et al.), and
A control device (e.g. Defined by D1-D8) for controlling introduction and blocking of outside air to the heat storage space (Figures 1 and 3, see also Col. 3, line 51 to col. 4, line 24: D6 regulates flow of outside air to the heat storage space 38), where the control device includes a ventilator (e.g. D6) in the outer wall (Annotated figure 1 of Granger et al.) and one side of the ventilator is opened to an outside space (Annotated figure 1 of Granger et al. and Col. 3, line 51 to col. 4, line 24: See upstream side of D6 along a flow path from 68 to 38) and another side of the ventilator is exposed to the heat storage space (Annotated figure 1 of Granger et al. and Col. 3, line 51 to col. 4, line 24: See downstream side of D6 along a flow path from 68 to 38) and the outside air is configured to enter the heat storage space via the ventilator (Annotated figure 1 of Granger et al. and Col. 3, line 51 to col. 4, line 24: See flow path from 68 to 38), and a second ventilator (e.g. D8) is in the second outer wall (Annotated figure 1 of Granger et al.) and one end of the second ventilator is opened to the outside space (Annotated figure 1 of Granger et al. and Col. 3, line 51 to col. 4, line 24: See upstream side of D8 along a flow path from 68 to 76), where
A heat resistance between the heat storage space and the outside air is set to be greater than a heat resistance between the heat storage space and the indoor space (Annotated figure 1 of Granger et al. and Col. 3, line 51 to col. 4, line 24: The heat storage space and the outside air are separated from one another by a wall of a building and indirectly communicate with one another via the ventilator D6, whereas the heat storage space and the indoor space are immediately adjacent to and directly communicate with one another via 76, therefore -at least when D2 is closed and D6/D7/D8 are open- a heat resistance between the heat storage space and the outside air is set to be greater than a heat resistance between the heat storage space and the indoor space).
While Granger et al. discloses a first barrier between the heat storage space and the outside air (Annotated figure 1 of Granger et al.: Defined by one of the outer walls) and a second barrier between the heat storage space and the indoor space (Annotated figure 1 of Granger et al.: Defined by the floor), Granger et al. does not explicitly teach or disclose a heat transmission coefficient between the heat storage space and the outside air and a heat transmission coefficient between the heat storage space and the indoor space.
Hiraki teaches a heat storage system comprising: at least one first insulating material having a transmission coefficient of 1 W/m2K or less on average (Paragraph 25: Walls, ceilings, etc.) and at least one second insulating material having a transmission coefficient between 2 W/m2K and 15 W/m2K (Paragraphs 39 and 42: Regions defining communicating portions), where Hiraki acknowledges that heat transmission coefficient is a variable parameter (Paragraphs 25 and 44: A heat transmission coefficient of an object is inversely proportional to the thickness of the object).  Therefore, the heat transmission coefficient is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing thickness of an object (i.e. thickness of insulation, doors, windows etc.) results in a decreased heat transmission coefficient of the object. Therefore, since the general conditions of the claim, i.e. that heat transmission coefficient is variable, were disclosed in the prior art by Hiraki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the barriers as disclosed by Granger et al. with heat transmission coefficients as taught by Hiraki to improve heat storage system operating efficiency by minimizing heat losses between spaces of the heat storage system and the environment.

    PNG
    media_image1.png
    350
    602
    media_image1.png
    Greyscale

Regarding claim 2, Granger et al. as modified by Alderman 2011 discloses a heat storage system comprising a latent heat storage material as discussed above, where Granger et al. further discloses a plurality of trays (Annotated Figure 3, see also Figure 5: Defined by regions of elements 40, 42, and 44 that support compartmentalized heat storage material) installed in the heat storage space (Figures 1, 3, and 5), where each of a plurality of containers -storing the latent heat storage material- (Figures 1, 3, and 5, see also Col. 3, lines 4-20: A plurality of containers are defined by a plurality of elements -e.g. 48, 54, 58, 80, 88- compartmentalizing the heat storage material) is place on each of the plurality of trays (Figures 1, 3, and 5).

    PNG
    media_image2.png
    200
    509
    media_image2.png
    Greyscale

Regarding claim 3, Granger et al. discloses a heat storage system as discussed above.  While Granger et al. discloses the heat storage material (46) in the heat storage space (38) (Figure 1), Granger et al. does not explicitly teach or disclose the heat storage material as comprising a bag-shaped container made of a film.
Alderman 2011 teaches a heat storage system (Paragraph 1: Applicable to walls, roof, ceiling, floors, and other partitions of a building) comprising: an indoor space (Figure 1: Room defined by 21) and a heat storage space (Figure 1: An area defined by 18, 17, 21), where a heat storage material (10) is located within the heat storage space (Figure 1), where the heat storage material comprises a latent heat storage material having a melting point or a freezing point in a range of 5 °C or higher and 30 °C or lower (Paragraph 9: A melting point of 70°F, or 21.1°C for example), and where the plurality of containers are bag-shaped containers made of a film (23, 24) (Paragraphs 35-37).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the heat storage material as disclosed by Granger et al. from a latent heat storage material within a bag-shaped container as taught by Alderman 2011 to improve heat storage capacity of a heat storage system by utilizing a heat storage material configured to undergo phase change (i.e. utilizing heat of fusion).
Regarding claim 9, Granger et al. discloses a heat storage system as discussed above, where the heat storage space is adjacent to the indoor space via a partition material (i.e. the floor) which is a floor material of the indoor space, and a through hole (60) is formed in the partition material (Figures 1 and 3).
Regarding claim 11, Granger et al. discloses a heat storage system as discussed above, where the first ventilator and the second ventilator are natural ventilators (i.e. the first and second ventilators are openings regulated by dampers) (Figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Granger et al. (US 4,051,999), Alderman (US 2011/0120040) (hereafter Alderman 2011), and Hiraki (US 2002/0088184), and further in view of Kimura (JP 2004 177051).
Regarding claim 4, Granger et al. as modified by Alderman 2011 discloses a heat storage system having a latent heat storage material within a bag-shaped container as discussed above.  However, Granger et al. modified by Alderman 2011 does not teach or disclose a heat sink in contact the heat storage material.
Kimura teaches a heat storage system, comprising: a heat storage material (25) and a heat sink (24) in thermal contact with the heat storage material (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the bag-shaped container as disclosed by Granger et al. as modified by Alderman 2011 with a heat sink as taught by Kimura to improve heat transfer efficiency of a heat storage system by increasing a surface area of contact between a bag-shaped container and air.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Granger et al. (US 4,051,999), Alderman (US 2011/0120040) (hereafter Alderman 2011), and Hiraki (US 2002/0088184), and further in view of Kimura (JP 2004 177051) and Radzinsky et al. (US 2017/0146251).
Regarding claims 6 and 7, Granger et al. as modified by Alderman 2011 discloses a heat storage system comprising a heat storage material stored within containers and located on a plurality of trays as discussed above.  While Granger et al. discloses an adiabatic layer (40) (Col. 2, lines 59-64), Granger et al. does not explicitly teach or disclose the heat storage space as located immediately above a floor slab such that the heat storage material is insulated from the floor slab.
Kimura teaches a heat storage system comprising at least: an indoor space (Annotated Figure 1 of Kimura) and a heat storage space (Annotated Figure 1 of Kimura) including a heat storage material (24), where the heat storage space is located immediately above a floor slab (Annotated Figure 1 of Kimura), and where (claim 7) an adiabatic layer (26) is between the heat storage material and the floor slab (Figure 1) to insulate both the latent heat storage material and the floor slab from each other (Page 3, lines 20-22 of the attached translation).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat storage system as disclosed by Granger et al. with a floor slab in relation to a heat storage space and an adiabatic layer as taught by Granger et al to improve stability of a building and heat storage space by providing the building with a solid foundation while insulating a heat storage material from the ground.
Further, Granger et al. as modified by Alderman 2011 does not explicitly teach or disclose a heat storage capacity of the heat storage material.
Radzinsky et al. teaches a heat storage system, comprising a heat storage material (Paragraph 33: PCM), where Radzinsky et al. acknowledges that a heat storage capacity (i.e. as defined by a weight or volume employed in a given application) of a heat storage material is variable (Paragraph 33).  Therefore, heat storage capacity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing an amount (i.e. weight or volume) of heat storage material in a system results in an increased heat storage capacity of the system. Therefore, since the general conditions of the claim, i.e. that heat storage capacity is variable, were disclosed in the prior art by Radzinsky et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat storage material as disclosed by Granger et al. as modified by Alderman 2011 with a heat storage capacity as taught by Radzinsky et al. to improve a capacity of a heat storage system to store and release thermal energy by increasing


    PNG
    media_image3.png
    351
    482
    media_image3.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Granger et al. (US 4,051,999), Alderman (US 2011/0120040) (hereafter Alderman 2011), and Hiraki (US 2002/0088184), and further in view of Schatz (US 5,163,318).
Regarding claim 8, Granger et al. as modified by Alderman 2011 discloses a heat storage system comprising a latent heat storage material provided in containers upon trays as discussed above.  However, Granger et al. as modified by Alderman 2011 does not teach or disclose a sensor for detecting a breakage of the plurality of containers.
Schatz teaches a heat storage system comprising: a heat storage material stored within a container (40) (Col. 4, lines 12-22), where a sensor detects a breakage of the container (Col. 4, lines 29-56: A breakage of the container, and therefore a leakage of heat storage material is detected based on a sensed pressure).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the plurality of containers as disclosed by Granger et al. as modified by Alderman 2011 with a sensor for detecting a breakage of the container as taught by Schatz to improve heat storage system safety and reliability by alerting a user/occupant of damage to a container that results in leakage of a heat storage material so that the heat storage system can be serviced and restored to normal operation.
Further, the Granger et al. as modified by Alderman 2011, and Schatz discloses the claimed invention including a sensor configured to detect a breakage of the container that contains a heat storage material, except for the sensor as located on a tray.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate a leak detection sensor as disclosed by Granger et al. as modified by Alderman 2011, and Schatz on a container or a supporting tray in order to improve heat storage system safety and reliability by alerting a user/occupant of damage to a container that results in leakage of a heat storage material so that the heat storage system can be serviced and restored to normal operation.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.





Response to Arguments
Regarding the statements on page 6, line 1 to page 20, line 11:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that the cited art does not teach or disclose an outer wall with a ventilator and a second outer wall with a second ventilator such that the outer walls extend from a floor.  Applicant’s arguments have been considered but are moot in view of new grounds of rejections as necessitated by applicant’s amendment.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 5 as depending from claim 2 and independent claim 1 is directed to a heat storage system including at least: a floor (FC), an outer wall (Figure 1), a second outer wall (Figure 1), an indoor space (IDS) between the outer wall and second outer wall (Figure 1), a heat storage space (HSS) between the outer wall and second outer wall (Figure 1), a first ventilator (NV1) in the outer wall (Figure 1), and a second ventilator (NV2) in the second outer wall, where (claim 2) a plurality of trays (T) are installed in the heat storage space (Figure 1) such that a plurality of containers (B) comprising heat storage material are located on the plurality of trays (Figure 1), and where (claim 5) the indoor space and the heat storage space are partitioned by a plurality of floor plates (FC) supported at four corners by a plurality of pedestals (PD) arranged at intervals (Figures 1 and 2), where a first tray is dimensioned to be substantially the same as a floor plate where the first tray has notches configured to accommodate the pedestals (Figure 2), and where a second tray is dimensioned to be substantially the same as two integer multiples of a floor plate where the second tray has notches configured to accommodate the pedestals (Figure 2).
The art of record discloses a heat storage system (Kimura JP 2004 177051) comprising at least: an indoor space (Annotated Figure 1 of the 4/1/2022 Office action), a heat storage space (Annotated Figure 1 of the 4/1/2022 Office action) comprising a heat storage material (25), at least one wall and a floor (Annotated Figure 1 of the 4/1/2022 Office action), and a plurality of ventilators (Annotated Figure 1 of the 4/1/2022 Office action), Kimura does not teach or disclose an outer wall and a recited outer wall with respective ventilators as recited in claim 1.  Moreover, Kimura does not teach or disclose the indoor space and the heat storage space are partitioned by a plurality of floor plates as recited in claim 5.
The art of record also discloses a heat storage system (Granger et al. US 4,051,999) comprising at least: a floor (Figures 1 and 3, see also Col. 3, lines 15-67: There is a floor supported by joists 50), an outer wall that extends from the floor (Annotated figure 1 of Granger et al.), a second outer wall that extends from the floor (Annotated figure 1 of Granger et al.), where the second outer wall is spaced away from the outer wall along the floor (Annotated figure 1 of Granger et al.), where the second outer wall opposes the outer wall such that an indoor space (Annotated figure 1 of Granger et al.) extends from the outer wall to the second outer wall (Annotated figure 1 of Granger et al.), and a heat storage space (38) which is adjacent to the indoor space (Annotated figure 1 of Granger et al.).  However, Granger et al. does not teach or disclose the indoor space and the heat storage space are partitioned by a plurality of floor plates as recited in claim 5.
The art of record also discloses a heat transfer system (Radtke US 4,508,162) comprising at least: an indoor space (Figure 1: Space above element 10), a heat storage space (24), a floor including a plurality of floor plates (18), trays (21), containers including heat storage material (17), and pedestals (12), where the plurality of floor plates are supported at four corners by the plurality of pedestals arranged at intervals (Figures 1, 2, and 6), where at least one tray is dimensioned to be substantially the same as a floor plate where the first tray has notches configured to accommodate the pedestals (Figures 1, 2, and 6).  However, Radtke does not teach or disclose the indoor space and the heat storage space in relation to an outer wall and a second outer wall such that the heat storage space is in communication with outside air via first and second ventilators as recited in claim 1.  Moreover, Radtke does not teach or disclose a second tray as recited in claim 5.
While the art of record discloses various heat storage system that include an indoor space and a heat storage space that are separated by a floor, and while the art of record teaches various floors comprising a plurality of floor plates, there does not appear to be a teaching found in the art or record that would suggest a heat storage system including an indoor space and a heat storage space that are separated by a plurality of floor plates with first and second trays as recited in claim 5 without relying on impermissible hindsight or substantial redesign.  For instance, modifying the floor of Granger to comprise floor plates of Radtke would require substantial redesign of the floor of Granger due to the manner in which air flow is routed in Granger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,520,096 discloses floor tile supports.
US 4,089,142 discloses a heat storage system.
US 4,111,185 discloses a heat storage system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763